10-3775-ag
         Weng v. Holder
                                                                                       BIA
                                                                               A077 347 541
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 14th day of September, two thousand eleven.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                JOSÉ A. CABRANES,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _______________________________________
12
13       YI WENG, AKA YI DI WENG,
14                Petitioner,
15
16                        v.                                    10-3775-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Oleh R. Tustaniwsky, Brooklyn, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Shelley R. Goad, Assistant
28                                     Director; Russell J.E. Verby, Senior
29                                     Litigation Counsel, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Yi Weng, a native and citizen of the People’s Republic

 6   of China, seeks review of an August 24, 2010, decision of

 7   the BIA denying his motion to reopen. In re Yi Weng, aka Yi

 8   Di Weng, No. A077 347 541 (B.I.A. Aug. 24, 2010).     We assume

 9   the parties’ familiarity with the underlying facts and

10   procedural history of this case.

11       We review the BIA’s denial of Weng’s motion to reopen

12   for abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).     An alien may file only one motion to reopen

14   and must do so within 90 days of the BIA’s final

15   administrative decision.     8 U.S.C. § 1229a(c)(7); 8 C.F.R.

16   § 1003.2(c)(2).     Although Weng’s motion was indisputably

17   untimely because it was filed more than six years after the

18   agency’s final order of removal, see 8 U.S.C.

19   § 1229a(c)(7)(C)(i), there is no time limitation for filing

20   a motion to reopen if it is “based on changed country

21   conditions arising in the country of nationality or the

22   country to which removal has been ordered, if such evidence

                                     2
 1   is material and was not available and would not have been

 2   discovered or presented at the previous proceeding.”

 3   8 U.S.C. § 1229a(c)(7)(C)(ii).

 4       The BIA did not abuse its discretion in finding that

 5   Weng’s protests at the Chinese consulate in the United

 6   States did not constitute materially changed conditions in

 7   China excusing the untimely filing of his motion to reopen.

 8   See Li Yong Zheng v. U.S. Dep’t of Justice, 416 F.3d 129,

 9   130-31 (2d Cir. 2005) (explaining that a change in “personal

10   circumstances in the United States” did not constitute a

11   change in country conditions excusing the filing deadline

12   for motions to reopen).   Moreover, the BIA did not abuse its

13   discretion in finding that Weng failed to demonstrate

14   materially changed circumstances in China based on his

15   village committee’s discovery of his protest activities in

16   the United States.   The BIA reasonably relied on the IJ’s

17   underlying adverse credibility determination to decline to

18   credit the only evidence of such circumstances – an

19   untranslated village committee notice and his father’s

20   letter.   See Qin Wen Zheng v. Gonzales, 500 F.3d 143, 146-49

21   (2d Cir. 2007) (relying on the doctrine falsus in uno,

22   falsus in omnibus to conclude that the agency may decline to


                                   3
 1   credit documentary evidence submitted with a motion to

 2   reopen by an alien who was found not credible in the

 3   underlying proceeding) (citing Siewe v. Gonzales, 480 F.3d

 4   160, 170 (2d Cir. 2007)).      Weng’s reliance on Paul v.

 5   Gonzales, 444 F.3d 148, 154 (2d Cir. 2006), to challenge the

 6   BIA’s decision is misplaced.     In Paul, we held that the BIA

 7   erred in denying a motion to reopen based entirely on the

 8   movant’s failure to rebut the IJ’s underlying adverse

 9   credibility finding because the IJ had explicitly credited

10   the movant’s claim that he was a Christian.      See Paul, 444

11   F.3d at 154.   Accordingly, the BIA was required to consider

12   objective country conditions regarding the mistreatment of

13   Christians in the movant’s country – evidence that did not

14   depend on the movant’s credibility for its probative force.

15   See id. at 152-55.     Here, unlike in Paul, the IJ did not

16   find any aspect of Weng’s testimony credible, and the BIA

17   reasonably declined to credit documents that depended upon

18   Weng’s veracity.     See id.   Accordingly, because the BIA did

19   not abuse its discretion in declining to credit Weng’s

20   individualized evidence purporting to detail changed

21   circumstances in China, see Qin Wen Zheng, 500 F.3d at 146-

22   49, its denial of his motion to reopen as untimely was not

23   in error.   See 8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R.

24   § 1003.2(c).

                                      4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12
13
14
15
16




                                    5